         Case 17-05217             Doc 37     Filed 03/07/19 Entered 03/07/19 09:57:12                                   Desc Main
                                                Document     Page 1 of 9
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    EASTERN DIVISION

              In re: SANTAGATA, JOHN J.                                                         § Case No. 17-05217
                     SANTAGATA, SHEILA J.                                                       §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on February 23, 2017. The undersigned trustee was appointed on February 23, 2017.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                  8,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                                2.21
                                    Bank service fees                                                    138.77
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                  7,859.02
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 17-05217              Doc 37  Filed 03/07/19 Entered 03/07/19 09:57:12 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 9case was 10/16/2017
       and the deadline for filing governmental claims was 10/16/2017. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $1,550.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $1,550.00, for a total compensation of $1,550.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $5.00, for total expenses of
              2
       $5.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 02/15/2019                    By: /s/THOMAS E. SPRINGER
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                       Case 17-05217                   Doc 37            Filed 03/07/19 Entered 03/07/19 09:57:12                                           Desc Main
                                                                           Document     Page 3 of 9
                                                                                                                                                                               Exhibit A


                                                                                   Form 1                                                                                      Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 17-05217                                                                       Trustee:          (330640)       THOMAS E. SPRINGER
Case Name:           SANTAGATA, JOHN J.                                                     Filed (f) or Converted (c): 02/23/17 (f)
                     SANTAGATA, SHEILA J.                                                   §341(a) Meeting Date:            03/27/17
Period Ending: 02/15/19                                                                     Claims Bar Date:                 10/16/17

                                1                                          2                             3                          4                 5                    6

                     Asset Description                                 Petition/             Estimated Net Value              Property           Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled        (Value Determined By Trustee,        Abandoned           Received by       Administered (FA)/
                                                                        Values             Less Liens, Exemptions,           OA=§554(a)           the Estate        Gross Value of
Ref. #                                                                                         and Other Costs)                                                    Remaining Assets

 1        423 Horizon Dr., Saint Charles, IL 60175-0000                  325,000.00                              0.00                                       0.00                   FA
           Kane County

 2        2014 Chrysler Town & Country                                     14,000.00                             0.00                                       0.00                   FA
           Value changed from $14,500 to $14,000 on
          amended schedules
          Costs of liquidation exceed non-exempt portion of
          asset

 3        2005 Infiniti FX 35                                               3,000.00                             0.00                                       0.00                   FA
           Value changed from $4,000 to $3,000 on amended
          schedules
          Costs of liquidation exceed asset value

 4        2009 Harley Davison, 55000 miles.                                 2,000.00                             0.00                                       0.00                   FA
           Value changed from $8,000 to $2,000 on amended
          schedules

 5        Misc. Household Goods and Furniture located at-                   1,000.00                             0.00                                       0.00                   FA

 6        Personal Clothing of debtor                                          500.00                            0.00                                       0.00                   FA
           This asset not on Amended Schedules

 7        Clothing                                                             850.00                            0.00                                       0.00                   FA

 8        Checking: BMO Harris Bank                                         1,791.00                             0.00                                       0.00                   FA
           Value changed from $1,800 to $1,791 on amended
          schedules

 9        Savings: BMO Harris Bank                                             300.00                            0.00                                       0.00                   FA

10        Checking: U.S. Bank                                                   50.00                            0.00                                       0.00                   FA

11        Savings: U.S. Bank                                                    50.00                            0.00                                       0.00                   FA

12        2016 1040 Return: Federal (u)                                     7,594.00                         7,594.00                                  7,500.00                    FA

13        2016 1040-1L: State (u)                                              643.00                         643.00                                      500.00                   FA

 13      Assets       Totals (Excluding unknown values)                 $356,778.00                       $8,237.00                                   $8,000.00                 $0.00



      Major Activities Affecting Case Closing:

                  Trustee to review claims and file any objections thereto if necessary and then proceed with preparation of the Final Report




                                                                                                                                                Printed: 02/15/2019 02:29 PM   V.14.50
                     Case 17-05217                   Doc 37            Filed 03/07/19 Entered 03/07/19 09:57:12                                Desc Main
                                                                         Document     Page 4 of 9
                                                                                                                                                                   Exhibit A


                                                                            Form 1                                                                                 Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 17-05217                                                             Trustee:       (330640)      THOMAS E. SPRINGER
Case Name:       SANTAGATA, JOHN J.                                               Filed (f) or Converted (c): 02/23/17 (f)
                 SANTAGATA, SHEILA J.                                             §341(a) Meeting Date:        03/27/17
Period Ending: 02/15/19                                                           Claims Bar Date:             10/16/17

                              1                                         2                    3                       4                    5                   6

                    Asset Description                              Petition/        Estimated Net Value          Property            Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                Unscheduled   (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                    Values        Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):    April 15, 2018                Current Projected Date Of Final Report (TFR):       March 15, 2019




                                                                                                                                    Printed: 02/15/2019 02:29 PM   V.14.50
                         Case 17-05217                  Doc 37        Filed 03/07/19 Entered 03/07/19 09:57:12                                                Desc Main
                                                                        Document     Page 5 of 9
                                                                                                                                                                                  Exhibit B


                                                                                  Form 2                                                                                           Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         17-05217                                                                      Trustee:              THOMAS E. SPRINGER (330640)
Case Name:           SANTAGATA, JOHN J.                                                            Bank Name:            Rabobank, N.A.
                     SANTAGATA, SHEILA J.                                                          Account:              ******5466 - Checking Account
Taxpayer ID #:       **-***6255                                                                    Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 02/15/19                                                                            Separate Bond: N/A

   1             2                           3                                      4                                                5                    6                   7

 Trans.     {Ref #} /                                                                                                            Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From               Description of Transaction                  T-Code              $                  $                Account Balance
10/16/17                   John Santagata                    Turnover/compromise and settlement (hearing                              8,000.00                                    8,000.00
                                                             to approve same scheduled for on 3/23/18)
               {12}                                                                             7,500.00      1224-000                                                            8,000.00
               {13}                                                                              500.00       1224-000                                                            8,000.00
10/31/17                   Rabobank, N.A.                    Bank and Technology Services Fee                 2600-000                                          10.00             7,990.00
11/30/17                   Rabobank, N.A.                    Bank and Technology Services Fee                 2600-000                                          11.49             7,978.51
12/29/17                   Rabobank, N.A.                    Bank and Technology Services Fee                 2600-000                                          11.09             7,967.42
01/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                 2600-000                                          12.60             7,954.82
02/13/18       101         INTERNATIONAL SURETIES, LTD.      BOND PREMIUM PAYMENT ON LEDGER                   2300-000                                           2.21             7,952.61
                                                             BALANCE AS OF 02/13/2018 FOR CASE
                                                             #17-05217, yearly bond premium
02/28/18                   Rabobank, N.A.                    Bank and Technology Services Fee                 2600-000                                          10.67             7,941.94
03/30/18                   Rabobank, N.A.                    Bank and Technology Services Fee                 2600-000                                          11.42             7,930.52
04/30/18                   Rabobank, N.A.                    Bank and Technology Services Fee                 2600-000                                          11.02             7,919.50
05/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                 2600-000                                          12.53             7,906.97
06/29/18                   Rabobank, N.A.                    Bank and Technology Services Fee                 2600-000                                          10.99             7,895.98
07/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                 2600-000                                          12.11             7,883.87
08/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                 2600-000                                          11.71             7,872.16
09/28/18                   Rabobank, N.A.                    Bank and Technology Services Fee                 2600-000                                           6.03             7,866.13
10/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                 2600-000                                           7.11             7,859.02

                                                                                 ACCOUNT TOTALS                                       8,000.00                 140.98          $7,859.02
                                                                                         Less: Bank Transfers                             0.00                   0.00
                                                                                 Subtotal                                             8,000.00                 140.98
                                                                                         Less: Payments to Debtors                                               0.00
                                                                                 NET Receipts / Disbursements                        $8,000.00                $140.98

                                  Net Receipts :         8,000.00
                                                                                                                                       Net             Net                     Account
                                    Net Estate :        $8,000.00                TOTAL - ALL ACCOUNTS                                Receipts     Disbursements                Balances

                                                                                 Checking # ******5466                                8,000.00                 140.98             7,859.02

                                                                                                                                     $8,000.00                $140.98          $7,859.02




{} Asset reference(s)                                                                                                                         Printed: 02/15/2019 02:29 PM         V.14.50
                    Case 17-05217              Doc 37   Filed 03/07/19 Entered 03/07/19 09:57:12                  Desc Main
                                                          Document     Page 6 of 9

                                                       EXHIBIT C
                                                ANALYSIS OF CLAIMS REGISTER                       Claims Bar Date: October 16, 2017

Case Number: 17-05217                                             Page: 1                                     Date: February 15, 2019
Debtor Name: SANTAGATA, JOHN J.                                                                               Time: 02:29:27 PM
Claim #   Creditor Name & Address                  Claim Type    Claim Ref. No. / Notes     Amount Allowed     Paid to Date   Claim Balance

          THOMAS E. SPRINGER                       Admin Ch. 7                                    $1,550.00          $0.00         1,550.00
200       300 S. County Farm Rd., Ste.I
          Wheaton, IL 60187
          THOMAS E. SPRINGER                       Admin Ch. 7                                       $5.00           $0.00             5.00
200       300 S. County Farm Rd., Ste.I
          Wheaton, IL 60187
BOND      INTERNATIONAL SURETIES, LTD.             Admin Ch. 7                                       $2.21           $2.21             0.00
200       SUITE 420
          701 POYDRAS STREET
          New Orleans, LA 70139
ATTYEXP THOMAS E. SPRINGER                         Admin Ch. 7                                       $3.88           $0.00             3.88
200     SPRINGER BROWN, LLC
        300 S. County Farm Road ,Suite I
        Wheaton, IL 60187
ATTYFEE THOMAS E. SPRINGER                         Admin Ch. 7                                    $3,025.00          $0.00         3,025.00
S       SPRINGER BROWN, LLC
200     300 S. County Farm Road ,Suite I
        Wheaton, IL 60187


1         Capital One Bank (USA), N.A.             Unsecured                                      $3,784.14          $0.00         3,784.14
610       by American InfoSource LP as agent                     Account # 8070
          PO Box 71083
          Charlotte, NC 28272-1083
2         Capital One Bank (USA), N.A.             Unsecured                                      $2,588.68          $0.00         2,588.68
 610      by American InfoSource LP as agent                     Account # 1074
          PO Box 71083
          Charlotte, NC 28272-1083
3         Capital One, N.A.                        Unsecured                                       $323.98           $0.00           323.98
 610      c/o Becket and Lee LLP                                 Account # 6114
          PO Box 3001
          Malvern, PA 19355-0701
4         Portfolio Recovery Associates, LLC       Unsecured                                      $2,743.83          $0.00         2,743.83
 610      Successor to SYNCHRONY BANK                            Old Navy; Account # 5550
          (OLD NAVY CARD),POB 41067
          Norfolk, VA 23541

<< Totals >>                                                                                     14,026.72            2.21        14,024.51
         Case 17-05217        Doc 37      Filed 03/07/19 Entered 03/07/19 09:57:12                 Desc Main
                                            Document     Page 7 of 9


                                TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

          Case No.: 17-05217
          Case Name: SANTAGATA, JOHN J.
          Trustee Name: THOMAS E. SPRINGER
                                              Balance on hand:                          $             7,859.02
            Claims of secured creditors will be paid as follows:

Claim       Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                             Asserted       of Claim          to Date              Payment
                                                    None
                                              Total to be paid to secured creditors:    $                 0.00
                                              Remaining balance:                        $             7,859.02

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
Trustee, Fees - THOMAS E. SPRINGER                                 1,550.00                 0.00        1,550.00
Trustee, Expenses - THOMAS E. SPRINGER                                  5.00                0.00            5.00
Attorney for Trustee, Fees - THOMAS E. SPRINGER                    3,025.00                 0.00        3,025.00
Attorney for Trustee, Expenses - THOMAS E. SPRINGER                     3.88                0.00            3.88
Other Expenses: INTERNATIONAL SURETIES, LTD.                            2.21                2.21            0.00
                          Total to be paid for chapter 7 administration expenses:       $             4,583.88
                          Remaining balance:                                            $             3,275.14

            Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
                                                    None
                          Total to be paid for prior chapter administrative expenses:   $                 0.00
                          Remaining balance:                                            $             3,275.14




   UST Form 101-7-TFR (05/1/2011)
           Case 17-05217         Doc 37      Filed 03/07/19 Entered 03/07/19 09:57:12                  Desc Main
                                               Document     Page 8 of 9




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $            3,275.14
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 9,440.63 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 34.7 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Capital One Bank (USA), N.A.                            3,784.14                 0.00       1,312.79
  2            Capital One Bank (USA), N.A.                            2,588.68                 0.00         898.06
  3            Capital One, N.A.                                         323.98                 0.00         112.40
  4            Portfolio Recovery Associates, LLC                      2,743.83                 0.00         951.89
                             Total to be paid for timely general unsecured claims:          $            3,275.14
                             Remaining balance:                                             $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00


  UST Form 101-7-TFR (05/1/2011)
           Case 17-05217         Doc 37     Filed 03/07/19 Entered 03/07/19 09:57:12                  Desc Main
                                              Document     Page 9 of 9




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
